ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed May 19, 2011, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that “[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view,” doing no more than establishing the law of the case).
MEYER, J., took no part in the consideration or decision of this case.
*240BY THE COURT:
/s/Alan C. Page Associate Justice